DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a first on the merit of the instant application.
Claims 1-20 are  pending in this action.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, 12 and 13 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated/obviated by Shin et al. (Shin) (US 20140120926 A1).

As per claim 1: Shin discloses a Circuitry for a base station (see figs, 1-2), wherein the circuitry is configured to:
transmit system information based on beam information (see par. 0014, 0018. 0057). The circuitry (transmitter/transceiver) is considered inherent within the embodiment of the prior art, particularly, the base stations depicted in (figs. 1 and 2).
As per claim 2: Shin discloses a circuitry of claim 1, wherein the system information includes the beam information (see par. 0014). Note, the “beam ID” is a form of beam information.
As per claim 3: Shin discloses a circuitry of claim 1, wherein the beam information further includes coverage information of a beam (see abstract; fig. 4, “area of beam #1”; fig. 8, steps 5820 and 5830; par. 0081).
As per claim 4: Shin discloses a circuitry of claim 1, wherein the beam information further includes line of sight information (see par. par. 0091; 0007, 0008). Note, the SHF/EHF requires ling of sight (LOS).
As per claim 5: Shin discloses a circuitry of claim 1, wherein the beam information identifies a beam (see at least, par. 0014-0018).
As per claim 6: Shin discloses a circuitry of claim 1, wherein the circuitry is further configured to obtain geolocation information of a user equipment (see par. 0024). Note, the terminal of the prior art reports “beam area change”, wherein the area represents a geolocation. 
As per claim 7: Shin discloses a circuitry of claim 6, wherein the geolocation of the user equipment is obtained by receiving the geolocation information from the user equipment (see .par. 0020, 0024, 0030).note, “area” is a geolocation.
As per claim 8: Shin discloses a circuitry of claim 6, wherein the geolocation information of the user equipment is obtained by measurement of a reference signal received from the user equipment.
As per claim 9: Shin discloses a circuitry of claim 6, wherein the circuitry 1s further configured to transmit scheduling information based on the obtained geolocation information, the scheduling information indicating a broadcast schedule for a specific beam (see figs. 1-2; par. 0046-0048, 0055).
As per claim 10: Shin discloses a circuitry of claim 1, wherein the circuitry is further configured to transmit system information for a specific beam to a user equipment, the user equipment being in a radio resource control connected state (see par. 0082, 0012, 0072, 0074, 0016).
As per claim 12: Shin discloses a circuitry of claim 10, wherein the beam information includes information about the specific beam and other beams (see at least, par. 0016).
As per claim 13: Shin discloses a circuitry of claim 1, wherein the circuitry is further configured to transmit neighboring cell list information indicating neighboring cells (see par. 0057, 0020; figs. 1-3 and 5). Note that each beam represents a cell.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Kubota et al. (Kubota) (US 2016/0234735 A1).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shin .
In view of Kubota et al. (Kubota) (US 2016/0234735 A1).
 As per claim 11: Shin does not explicitly teach about a circuitry of claim 10, wherein the circuitry transmits the system information upon receipt of geolocation information of the user equipment. However, in the same field of endeavor, Kubota teaches -- transmitting the request for the additional system information may include including a location of the UE in the request. In these embodiments, receiving the system information may include receiving system information based at least in part on the location of the UE included in the request (see par. 0308). Note, the UE reports its geolocation to (obviously) a serving base station which in turn and based on the reported  geolocation  transmits system information to the requesting UE. Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teaching of Shin with that of Kubota so that system information may be transmitted after being requested by one or more UEs (see par. 0009).
Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Yamazaki, Chiharu) (Yamazaki) (WO 2013122164).
As per claim 14: Shin does not explicitly teach about a circuitry of claim 1, wherein the circuitry is for an anchor base station of a mobile telecommunications system including at least one anchor cell and at least one slave cell associated with the anchor cell, wherein communication in the mobile telecommunications system is distributed at least over a control plane and a user plane, wherein signaling is communicated over the control plane and user data are communicated over the user plane, and wherein the circuitry is further configured to transmit system information over the control plane and the user plane. However, in the same field of endeavor, Yamazaki teaches --- Specifically, the CoMP cooperating set includes a master base station and at least one slave base station, each slave base station transferring data received from the user terminal to the master base station, The data received from the user terminal by the own station and the data received from the user terminal by each slave base station are combined. Then, the main base station transmits the combined data to the core network user plane, and FIG. 4 shows the radio interface protocol of the control plane. The user plane is a protocol stack for user data transmission, and the control plane is a protocol stack for control signal transmission. FIG. 5 illustrates processing of each layer by taking a downlink as an example. FIG. 6 shows the data flow in each layer (section 2.3) and For this reason, the eNB broadcasts information indicating a resource block used as the E-PDCCH. For example, information indicating a resource block used as an E-PDCCH can be included in a system information block (SIB) mapped to 6 resource blocks in the center of the downlink bandwidth (see 5th paragraph below the heading “FIG. 20 shows a downlink subframe configuration”). Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teaching of Shin with that of Yamazaki so that --- data to be communicated to a user terminal can be used at multiple points in a CoMP cooperating set (see background-art, 3rd paragraph).
As per claim 15: Yamazaki teaches circuitry of claim 14, wherein the at least one anchor cell 1s a control plane cell and the at least one slave cell is a user plane cell (see 5th paragraph under the “BACKGROUND-ART). Note, each of the master and slave base stations represents respective cells. Motivation is same as provided in the rejection of claim 14 above.
As per claim 16: Yamazaki teaches circuitry of claim 14, wherein the beam information identifies a beam of the anchor cell (see 5th paragraph under the “BACKGROUND-ART). Note, the master cell provided in the prior art functions as anchor base station 
As per claim 17: Yamazaki teaches circuitry of claim 16, wherein the beam information includes information about beam coverage of the identified beam of the anchor cell (see 5th paragraph under the “BACKGROUND-ART). Note, when the references are combined as shown above, Shin’s base station would have been modified into a master/anchor base station/cell. Motivation is same as provided in the rejection of claim 14 above.
As per claim 18: Yamazaki teaches circuitry of claim 17, wherein the beam information identifies a beam of the at least one slave cell (see 5th paragraph under the “BACKGROUND-ART). Motivation is same as provided in the rejection of claim 14 above.
As per claim 19: Yamazaki teaches a circuitry of claim 18, wherein the beam information includes information about the beam coverage of the identified beam of the at least one slave cell (see claim 1). When the references are combined, the slave base station (cell) will utilize Shin’s beams with their respective identifiers. Motivation is same as provided in the rejection of claim 14 above.
As per claim 20: Yamazaki teaches circuitry of claim 1, wherein the circuitry is further configured to communicate with at least one user equipment and at least one slave cell base station (see claim 1). Motivation is same as provided in the rejection of claim 14 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELESS NMN ZEWDU whose telephone number is (571)272-7873. The examiner can normally be reached M-F 8:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELESS N ZEWDU/Primary Examiner, Art Unit 2643                                                                                                                                                                                                        3/9/2022